Title: From Thomas Jefferson to John Barnes, 28 August 1808
From: Jefferson, Thomas
To: Barnes, John


                  
                     Dear Sir 
                     
                     Monticello Aug. 28. 08.
                  
                  Your favor of the 22d. came safely to hand, & I thank you for the accomodation of the 120. D. for the operations of the ensuing month I inclose checks dated Sep. 5. I will pray you at their dates to deliver those to Lemaire for 500. D, Melvin 134.87 Saml. H. Smith for 26. D. to those persons respectively. I inclose a check also in your name for 1175. D. which I will pray you to dispose of as follows.
                  
                     
                        
                        
                        D
                        
                     
                     
                        
                        for yourself (in addition to the 120. before)
                        250 
                        
                        
                     
                     
                        
                        to remit to G. Jefferson in Richmd
                        100.
                        
                     
                     
                        
                        to remit to myself by post
                        
                           825
                            
                        
                        in bills of Richmd or US.
                     
                     
                        
                        
                        1175
                        
                     
                  
                  our post will leave Washington on Tuesday the 6th. of Sep. about two or three oclock P.M. by which I shall be glad to recieve it. I salute you with sincere affection & respect.
                  
                     Th: Jefferson 
                     
                  
               